Title: From Benjamin Franklin to Thomas Life, 5 June 1775: extract
From: Franklin, Benjamin
To: Life, Thomas


Philadelphia June 5. 1775.
I have just received your Favor of April 5. giving me an Account of the Progress of my Suit. I called at your House just before I came away to settle Matters with You, and it was no small Disappointment to me that I did not meet with You. I did then propose returning in October, but I find Things here in such a Situation, that I now think it not likely I shall ever again see England, Hostilities being commenced by General Gage against America, and a Civil War begun, which I have no Chance of living to see the End of, being 70. Years of Age: So it seems not worth while to proceed in the Appeal to the House of Lords; especially as from the Troubles in New England, I am not likely to receive any Reimbursement of the Expence. I have already written to You, that upon Sight of Your Bill I shall punctually discharge it; And I desire You to withdraw the Petition.
B. Franklin.
Extract. To Thomas Life Esqr.
 
Docketed: Philadelphia, June 5. 1775 Extract of a Letter from Dr. Benjamin Franklin to Thomas Life Esqr.
